Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-30 are subject to examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 10, 16, 19, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al., 2018/0059669 in view of Stahlin, 20210014655 and Kent, 20170279784 and Official Notice.
Referring to claim(s) 1, 10, 19, 25, Madigan discloses 
a mobile device comprising: a memory; and one or more processors communicatively coupled with the memory, the one or more processors being configured to:
a non-transitory computer-readable medium having instructions stored for transmitting data by a mobile device on behalf of a vehicle, wherein the instructions, when executed by one or more processors of the mobile device, cause the one or more processors to:
a method for transmitting data by a mobile device (para 36) on behalf of a vehicle (para 36), comprising:	
obtaining, by the mobile device (mobile device, para 36, using v2x communication, para 45-47), vehicle capabilities associated with the vehicle, the vehicle capabilities indicating one or more sensors of the vehicle (for vehicle sensor specific information, para 48, 65); determining, by the mobile device, mobile device capabilities indicating one or more sensors, processing resources, or both of the mobile device (for mobile terminal communication specific, para 40, 41); transmitting, by the mobile device via one or more transceivers, one or more data messages on behalf of the vehicle (for mobile terminal communication of vehicle information, para 48, 65). Madigan does not specifically mention about, which is well-known in the art, which Stahlin discloses, obtaining, by the device from a credential authority, one or more transmission credentials for vehicle-to-everything transmissions based on the vehicle capabilities and the device capabilities, para 25; and in response to obtaining the one or more transmission credentials for vehicle- to-everything transmissions, para 25, utilizing the one or more transmission credentials, para 25. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a v2x transaction. The credential would be provided using the information about the vehicle and the device so that the transaction would be performed regarding the information associated with the vehicle and the device. The credential would enable enhanced security, para 25. 
Madigan, and Stahlin do not specifically mention about, which is well-known in the art, which Kent discloses, transmitting, to the credential authority a public key generated by the device (para 43). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known public key generated by the device. The public key provided for a transaction would be provided to the CA. The CA would perform processing using the information associated with the device such as public key, etc. The CA would enable perform processing for enhanced security, para 43.
Madigan, Kent and Stahlin do not specifically mention about, transmitting to the CA, the vehicle capabilities, the mobile device capabilities. Official Notice is taken that transmitting such information to the CA is which is well-known in the art. 
Brown et al., 20130166907, filed December 23, 2011, discloses 
 

    PNG
    media_image1.png
    566
    624
    media_image1.png
    Greyscale
 [0019] When requesting its process certificate from the certificate authority service, the process running on the first device may seek to have one or more of its capabilities on the first device certified by the certificate authority service so that it can present a certificate to the second device as proof of its capabilities on the first device. In one example, the process may send a request to the certificate authority service on the first device to issue a process certificate certifying that the process has specific capabilities "A", "B" and "C" on the first device. For example, the capability "A" could be that the process is permitted to access a camera of the first device, for example, in that it is permitted to send commands to a driver of the camera; the capability "B" could be that the process is permitted to access a calendar of the first device, for example, in that it is permitted read-only access to a file or database where calendar data are stored; and the capability "C" could be that the process is permitted to modify the calendar of the first device, for example, in that it is permitted to modify settings of the calendar application or permitted read-write access to a file or database where calendar data are stored. The certificate authority service may verify that the process does indeed possess the purported capabilities A, B and C on the first device. For example, the certificate authority service may query one or more ACLs or determine an account under which the process is running This may be part of the security of the operating system of the first device, which may require a way to verify locally that a process has a particular capability in order to enforce its local security model. Once the certificate authority service has verified the purported capabilities of the process on the first device, the certificate authority service may issue to the process a process certificate that includes indications of the verified capabilities of the process on the first device. For example, the certificate authority service may encode indications of the capabilities in one or more existing or newly-defined OIDs of the process certificate. Thus, the process certificate that is issued by the certificate authority service certifies one or more capabilities of the process on the first device. The process certificate is digitally signed using the private key corresponding to the public key in the root certificate of the first device.
Chen 9397980, discloses well-known sending of the public key, mobile device specific information, and other information to the CA hosted by MNO, para 7  

Huo CN 109495498 discloses well-known sending of the public key, vehicle specific information, device (note mobile is a device) specific information, other information to the CA (claim 1, novelty).

Khan et al., 10743176 discloses well-known sending of the public key, mobile device specific information, and other information to the CA, col., 7, lines 54-60, col., 5 line 57 – col., 6, line 20, col., 21, line 65-col., 22, line 5.
Zhang et al., 20100031025, discloses well-known sending of vehicle specific information to the CA, para 34-36.
Alloche et al., 20180295518, discloses well-known sending of mobile device specific information to the CA, para 23, 24.
COLEGATE et al., 20170270509, discloses well-known sending of mobile device specific information to the CA, para 48, 49.
COLEGATE et al., 20160080944, discloses well-known sending of mobile device specific information to the CA hosted by MNO, para 7.
Bowen, 20150244707, para 14, discloses well-known sending of device specific information to the CA, para 14.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known transmitting of information to the CA such as the device/vehicle/mobile capabilities. The CA would perform processing using the received information, etc. The CA would generate credential/certificate which would enable security with provided information for enhanced security. 

Claim(s) 1, 7, 10, 16, 19, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al., 2018/0059669 in view of Stahlin, 20210014655 and Hojilla, 20200358764 and Official Notice.
Referring to claim(s) 1, 10, 19, 25, Madigan discloses 
a mobile device comprising: a memory; and one or more processors communicatively coupled with the memory, the one or more processors being configured to:
a non-transitory computer-readable medium having instructions stored for transmitting data by a mobile device on behalf of a vehicle, wherein the instructions, when executed by one or more processors of the mobile device, cause the one or more processors to:
a method for transmitting data by a mobile device (para 36) on behalf of a vehicle (para 36), comprising:	
obtaining, by the mobile device (mobile device, para 36, using v2x communication, para 45-47), vehicle capabilities associated with the vehicle, the vehicle capabilities indicating one or more sensors of the vehicle (for vehicle sensor specific information, para 48, 65); determining, by the mobile device, mobile device capabilities indicating one or more sensors, processing resources, or both of the mobile device (for mobile terminal communication specific, para 40, 41); transmitting, by the mobile device via one or more transceivers, one or more data messages on behalf of the vehicle (for mobile terminal communication of vehicle information, para 48, 65). Madigan does not specifically mention about, which is well-known in the art, which Stahlin discloses, obtaining, by the device from a credential authority, one or more transmission credentials for vehicle-to-everything transmissions based on the vehicle capabilities and the device capabilities, para 25; and in response to obtaining the one or more transmission credentials for vehicle- to-everything transmissions, para 25, utilizing the one or more transmission credentials, para 25. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a v2x transaction. The credential would be provided using the information about the vehicle and the device so that the transaction would be performed regarding the information associated with the vehicle and the device. The credential would enable enhanced security, para 25. 
Madigan, and Stahlin do not specifically mention about, which is well-known in the art, which Hojilla discloses, transmitting, to the credential authority a public key generated by the device (para 52, claim 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known public key generated by the device. The public key provided for a transaction would be provided to the CA. The CA would perform processing using the information associated with the device such as public key, etc. The CA would enable perform processing for enhanced security, para 52, claim 6.
Madigan, Hojilla and Stahlin do not specifically mention about, transmitting to the CA, the vehicle capabilities, the mobile device capabilities. Official Notice is taken that transmitting such information to the CA is which is well-known in the art. 
Brown et al., 20130166907, filed December 23, 2011, discloses 
 

    PNG
    media_image1.png
    566
    624
    media_image1.png
    Greyscale
 [0019] When requesting its process certificate from the certificate authority service, the process running on the first device may seek to have one or more of its capabilities on the first device certified by the certificate authority service so that it can present a certificate to the second device as proof of its capabilities on the first device. In one example, the process may send a request to the certificate authority service on the first device to issue a process certificate certifying that the process has specific capabilities "A", "B" and "C" on the first device. For example, the capability "A" could be that the process is permitted to access a camera of the first device, for example, in that it is permitted to send commands to a driver of the camera; the capability "B" could be that the process is permitted to access a calendar of the first device, for example, in that it is permitted read-only access to a file or database where calendar data are stored; and the capability "C" could be that the process is permitted to modify the calendar of the first device, for example, in that it is permitted to modify settings of the calendar application or permitted read-write access to a file or database where calendar data are stored. The certificate authority service may verify that the process does indeed possess the purported capabilities A, B and C on the first device. For example, the certificate authority service may query one or more ACLs or determine an account under which the process is running This may be part of the security of the operating system of the first device, which may require a way to verify locally that a process has a particular capability in order to enforce its local security model. Once the certificate authority service has verified the purported capabilities of the process on the first device, the certificate authority service may issue to the process a process certificate that includes indications of the verified capabilities of the process on the first device. For example, the certificate authority service may encode indications of the capabilities in one or more existing or newly-defined OIDs of the process certificate. Thus, the process certificate that is issued by the certificate authority service certifies one or more capabilities of the process on the first device. The process certificate is digitally signed using the private key corresponding to the public key in the root certificate of the first device.
Chen 9397980, discloses well-known sending of the public key, mobile device specific information, and other information to the CA hosted by MNO, para 7  

Huo CN 109495498 discloses well-known sending of the public key, vehicle specific information, device (note mobile is a device) specific information, other information to the CA (claim 1, novelty).

Khan et al., 10743176 discloses well-known sending of the public key, mobile device specific information, and other information to the CA, col., 7, lines 54-60, col., 5 line 57 – col., 6, line 20, col., 21, line 65-col., 22, line 5.
Zhang et al., 20100031025, discloses well-known sending of vehicle specific information to the CA, para 34-36.
Alloche et al., 20180295518, discloses well-known sending of mobile device specific information to the CA, para 23, 24.
COLEGATE et al., 20170270509, discloses well-known sending of mobile device specific information to the CA, para 48, 49.
COLEGATE et al., 20160080944, discloses well-known sending of mobile device specific information to the CA hosted by MNO, para 7.
Bowen, 20150244707, para 14, discloses well-known sending of device specific information to the CA, para 14.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known transmitting of information to the CA such as the device/vehicle/mobile capabilities. The CA would perform processing using the received information, etc. The CA would generate credential/certificate which would enable security with provided information for enhanced security. 

Referring to claim(s) 7, 16, Madigan discloses wherein the one or more data messages are formatted according to a vehicle-to-everything communications protocol, para 46.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice and Tran et al., 10325596.
Referring to claim(s) 2, 11, claim 1 rejected limitations contain, mobile device and a transmission credential. Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Tran discloses the public key generated by the device as encrypted with a private key associated with the credential authority (public key of mobile device is encrypted by private key of the CA, which can be used for authentication, col., 48, line 60 – col., 49, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The message would be provided with the public key of the device so that the transaction would be performed securely. This constitutes a digital certificate that can be used to help authenticate different devices regarding the request from another device, col., 48, line 60 – col., 49, line 8.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice and Tran et al., 10325596.
Referring to claim(s) 2, 11, claim 1 rejected limitations contain, mobile device and a transmission credential. Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Tran discloses the public key generated by the device as encrypted with a private key associated with the credential authority (public key of mobile device is encrypted by private key of the CA, which can be used for authentication, col., 48, line 60 – col., 49, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The message would be provided with the public key of the device so that the transaction would be performed securely. This constitutes a digital certificate that can be used to help authenticate different devices regarding the request from another device, col., 48, line 60 – col., 49, line 8.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice and Peng et al., 11348387.   
Referring to claim(s) 2, 11, claim 1 rejected limitations contain, mobile device and a transmission credential. Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Peng discloses the public key generated by the device as encrypted with a private key associated with the credential authority (public key of mobile device is encrypted by private key of the CA, which can be used for authentication, claim 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The message would be provided with the public key of the device so that the transaction would be performed securely. This constitutes a digital certificate that can be used to help authenticate different devices regarding the request from another device, claim 3.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice and Peng.
Referring to claim(s) 2, 11, claim 1 rejected limitations contain, mobile device and a transmission credential. Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Peng discloses the public key generated by the device as encrypted with a private key associated with the credential authority (public key of mobile device is encrypted by private key of the CA, which can be used for authentication, claim 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The message would be provided with the public key of the device so that the transaction would be performed securely. This constitutes a digital certificate that can be used to help authenticate different devices regarding the request from another device, claim 3.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice and Takemori et al., 20200177398.
Referring to claim(s) 2, 11, claim 1 rejected limitations contain, mobile device and a transmission credential. Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Takemori discloses the public key generated by the device as encrypted with a private key associated with the credential authority (public key of mobile device is encrypted by private key of the CA, which can be used for authentication, para 10, 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The message would be provided with the public key of the device so that the transaction would be performed securely. This constitutes a digital certificate that can be used to help authenticate different devices regarding the request from another device, para 10, 21.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice and Takemori. 
Referring to claim(s) 2, 11, claim 1 rejected limitations contain, mobile device and a transmission credential. Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Takemori discloses the public key generated by the device as encrypted with a private key associated with the credential authority (public key of mobile device is encrypted by private key of the CA, which can be used for authentication, para 10, 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The message would be provided with the public key of the device so that the transaction would be performed securely. This constitutes a digital certificate that can be used to help authenticate different devices regarding the request from another device, para 10, 21.

Claim(s) 3, 12, 20, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice, Tran and Fang et al., 2020/0389455.
Referring to claim(s) 3, 12, 20, 26, Madigan discloses obtaining data from at least one of a sensor of the mobile device, the vehicle, or a sensor of the vehicle, para 40, 41). Madigan, Chen, Park and Stahlin and Klecha do not specifically mention about, which is well-known in the art, which Fang discloses, encrypting the data to generate encrypted data, wherein encrypting the data utilizes a private key associated with the public key generated by the mobile device (using private key and public key generated by mobile device, para 60); and generating, by the mobile device, a digital signature for the one or more data messages using the private key associated with the public key generated by the mobile device (generating signature for a query using the mobile generated private key, para 61), wherein the one or more data messages, as transmitted, comprises the encrypted data, the digital signature, and the transmission credential (sending signature, certificate, encrypted data using keys to other device, para 60, 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known public/private keys, digital signature, encrypted data and credential for authenticating/authorizing a transaction. The credential would be provided using the information associated with the device so that the transaction would be performed regarding the information associated with the device such as public/private keys, digital signature, etc. The encrypted data would further enable enhanced security, para 60, 61.

Claim(s) 3, 12, 20, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice, Tran and Fang et al., 2020/0389455.
Referring to claim(s) 3, 12, 20, 26, Madigan discloses obtaining data from at least one of a sensor of the mobile device, the vehicle, or a sensor of the vehicle, para 40, 41). Madigan, Chen, Park and Stahlin and Klecha do not specifically mention about, which is well-known in the art, which Fang discloses, encrypting the data to generate encrypted data, wherein encrypting the data utilizes a private key associated with the public key generated by the mobile device (using private key and public key generated by mobile device, para 60); and generating, by the mobile device, a digital signature for the one or more data messages using the private key associated with the public key generated by the mobile device (generating signature for a query using the mobile generated private key, para 61), wherein the one or more data messages, as transmitted, comprises the encrypted data, the digital signature, and the transmission credential (sending signature, certificate, encrypted data using keys to other device, para 60, 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known public/private keys, digital signature, encrypted data and credential for authenticating/authorizing a transaction. The credential would be provided using the information associated with the device so that the transaction would be performed regarding the information associated with the device such as public/private keys, digital signature, etc. The encrypted data would further enable enhanced security, para 60, 61.
 
Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice, and Jeong et al., 2015/0282083. 
Referring to claim(s) 4, 13, Claim 1 rejections reject limitations wherein the transmission credential is generated by the credential authority based at least in part on determining that the vehicle capabilities, the mobile device capabilities. Madigan, Hojilla and Stahlin do not specifically mention about, which is well-known in the art, which Jeong discloses, meet a set of transmission threshold requirements para 14. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known meeting of a set of transmission threshold requirements. The credential would be provided using the information associated with the device depending upon a condition satisfied. If the transmission threshold requirements are satisfied, then only the credential/transaction would be performed regarding the information associated with the device. The verification of whether or not transmission threshold requirements are satisfied of credential would further enable enhanced security, para 14.

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice, and Jeong et al., 2015/0282083. 
Referring to claim(s) 4, 13, Claim 1 rejections reject limitations wherein the transmission credential is generated by the credential authority based at least in part on determining that the vehicle capabilities, the mobile device capabilities. Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Jeong discloses, meet a set of transmission threshold requirements para 14. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known meeting of a set of transmission threshold requirements. The credential would be provided using the information associated with the device depending upon a condition satisfied. If the transmission threshold requirements are satisfied, then only the credential/transaction would be performed regarding the information associated with the device. The verification of whether or not transmission threshold requirements are satisfied of credential would further enable enhanced security, para 14.
 
Claim(s) 5, 14, 21, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice, Kondo 2011/0141989.
Referring to claim(s) 5, 14, 21, 27, Madigan, Kent, and Stahlin do not specifically mention about, which is well-known in the art, which Kondo discloses, wherein the transmission credential is associated with one or more particular types of data for which transmission authority is granted to the mobile device (mobile terminal allowed to transmission of data using different protocols, para 60) , and wherein the mobile device is configured to restrict transmitted data to data of the one or more particular types (mobile terminal restricts transmission of data for a particular protocol, para 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of mobile for a single transmission data type. Based on the need of data type, the mobile would be provided a credential that is valid for such data type only. The mobile would not be able to use the credential for other data types and hence the mobile being dedicated to a single data type would need less resources and would provide quick processing. The handling of a single data type would provide more efficient transmission using a single protocol, para 60. 

Claim(s) 5, 14, 21, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice, and Kondo 2011/0141989.
Referring to claim(s) 5, 14, 21, 27, Madigan, Hojilla, and Stahlin do not specifically mention about, which is well-known in the art, which Kondo discloses, wherein the transmission credential is associated with one or more particular types of data for which transmission authority is granted to the mobile device (mobile terminal allowed to transmission of data using different protocols, para 60) , and wherein the mobile device is configured to restrict transmitted data to data of the one or more particular types (mobile terminal restricts transmission of data for a particular protocol, para 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of mobile for a single transmission data type. Based on the need of data type, the mobile would be provided a credential that is valid for such data type only. The mobile would not be able to use the credential for other data types and hence the mobile being dedicated to a single data type would need less resources and would provide quick processing. The handling of a single data type would provide more efficient transmission using a single protocol, para 60. 
 
Claim(s) 6, 15, 22, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice, and Nguyen et al., 2020/0267739.
Referring to claim(s) 6, 15, 22, 28, Madigan, Hojilla and Stahlin do not specifically mention about, which is well-known in the art, which Nguyen discloses, providing at least one transmission credential to a sensor device, wherein providing the at least one transmission credential to the sensor device configures the sensor device to transmit data via the network (v2x credential to configure sensors for transmitting information, para 81, 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential to a sensor device. The credential would be provided using the information associated with the sensor so that the sensor would send data over a network. Based on the credential the sensor would be able to decide on whether or not to transmit information to a device on the network, which would enable the device to receive update from the sensor about the sensed information, para 81, 31. 

Claim(s) 6, 15, 22, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice, and Nguyen et al., 2020/0267739.
Referring to claim(s) 6, 15, 22, 28, Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Nguyen discloses, providing at least one transmission credential to a sensor device, wherein providing the at least one transmission credential to the sensor device configures the sensor device to transmit data via the network (v2x credential to configure sensors for transmitting information, para 81, 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential to a sensor device. The credential would be provided using the information associated with the sensor so that the sensor would send data over a network. Based on the credential the sensor would be able to decide on whether or not to transmit information to a device on the network, which would enable the device to receive update from the sensor about the sensed information, para 81, 31. 

Claim(s) 8, 17, 23, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice, and Bender et al., 2009/0222902.
Referring to claim(s) 8, 17, 23, 29, Madigan, Kent and Stahlin do not specifically mention about, which is well-known in the art, which Bender discloses, obtaining, by the mobile device, a reception credential from the credential authority (obtain digital certificate from CA, abstract, 94); receiving, by the mobile device, a data message based on obtaining the reception credential (obtaining a message using the certificate, para 94); and executing, by the mobile device, operation based on the data message as received (processing to access a network using the message, abstract, 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The credential would be provided using the information about the device so that the transaction would be performed regarding the information associated with the device. The credential provided the CA would enable enhanced security, para 94. 

Claim(s) 8, 17, 23, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice, and Bender et al., 2009/0222902.
Referring to claim(s) 8, 17, 23, 29, Madigan, Hojilla and Stahlin do not specifically mention about, which is well-known in the art, which Bender discloses, obtaining, by the mobile device, a reception credential from the credential authority (obtain digital certificate from CA, abstract, 94); receiving, by the mobile device, a data message based on obtaining the reception credential (obtaining a message using the certificate, para 94); and executing, by the mobile device, operation based on the data message as received (processing to access a network using the message, abstract, 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The credential would be provided using the information about the device so that the transaction would be performed regarding the information associated with the device. The credential provided the CA would enable enhanced security, para 94. 


Claim(s) 9, 18, 24, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Hojilla, Official Notice, Bender and Nishimura 20210168609.
Referring to claim(s) 9, 18, 24, 30, Madigan, Hojilla, Bender and Stahlin do not specifically mention about, which is well-known in the art, which Nishimura discloses, generating driving assistance information based at least in part on the data message as received, providing the driving assistance information to an output device associated with the mobile device or the vehicle, determining a data element of the data message comprises additional vehicle capabilities corresponding to the vehicle, received from the data message, transmitting at least a portion of the additional vehicle capabilities in one or more data messages, determining whether to adjust a trust value associated with a sensor based at least in part on the data message as received; or any combination thereof (sending driving assistance information using certificate, signature, para 25, 33, 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The credential would be provided using the information associated with the driving assistance so that the transaction would be performed regarding the information associated with the driving assistance. The credential provided the CA would enable enhanced security associated with the driving assistance for a user, para 25, 33, 57.

Claim(s) 9, 18, 24, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Stahlin, Kent, Official Notice, Bender and Nishimura 20210168609.
Referring to claim(s) 9, 18, 24, 30, Madigan, Kent, Bender and Stahlin do not specifically mention about, which is well-known in the art, which Nishimura discloses, generating driving assistance information based at least in part on the data message as received, providing the driving assistance information to an output device associated with the mobile device or the vehicle, determining a data element of the data message comprises additional vehicle capabilities corresponding to the vehicle, received from the data message, transmitting at least a portion of the additional vehicle capabilities in one or more data messages, determining whether to adjust a trust value associated with a sensor based at least in part on the data message as received; or any combination thereof (sending driving assistance information using certificate, signature, para 25, 33, 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a transaction. The credential would be provided using the information associated with the driving assistance so that the transaction would be performed regarding the information associated with the driving assistance. The credential provided the CA would enable enhanced security associated with the driving assistance for a user, para 25, 33, 57.

Response to Arguments
Applicant's arguments filed 6/6/22, pages 11-14 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-30 is maintained. 
Regarding Applicant’s for below amended claim 1 limitations,

    PNG
    media_image2.png
    436
    747
    media_image2.png
    Greyscale

the rejections are update accordingly.

Madigan discloses 
a mobile device comprising: a memory; and one or more processors communicatively coupled with the memory, the one or more processors being configured to:
a non-transitory computer-readable medium having instructions stored for transmitting data by a mobile device on behalf of a vehicle, wherein the instructions, when executed by one or more processors of the mobile device, cause the one or more processors to:
a method for transmitting data by a mobile device (para 36) on behalf of a vehicle (para 36), comprising:	
obtaining, by the mobile device (mobile device, para 36, using v2x communication, para 45-47), vehicle capabilities associated with the vehicle, the vehicle capabilities indicating one or more sensors of the vehicle (for vehicle sensor specific information, para 48, 65); determining, by the mobile device, mobile device capabilities indicating one or more sensors, processing resources, or both of the mobile device (for mobile terminal communication specific, para 40, 41); transmitting, by the mobile device via one or more transceivers, one or more data messages on behalf of the vehicle (for mobile terminal communication of vehicle information, para 48, 65). Madigan does not specifically mention about, which is well-known in the art, which Stahlin discloses, obtaining, by the device from a credential authority, one or more transmission credentials for vehicle-to-everything transmissions based on the vehicle capabilities and the device capabilities, para 25; and in response to obtaining the one or more transmission credentials for vehicle- to-everything transmissions, para 25, utilizing the one or more transmission credentials, para 25. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known credential authority provided credential for authenticating/authorizing a v2x transaction. The credential would be provided using the information about the vehicle and the device so that the transaction would be performed regarding the information associated with the vehicle and the device. The credential would enable enhanced security, para 25. 
Madigan, and Stahlin do not specifically mention about, which is well-known in the art, which Kent discloses, transmitting, to the credential authority a public key generated by the device (para 43). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known public key generated by the device. The public key provided for a transaction would be provided to the CA. The CA would perform processing using the information associated with the device such as public key, etc. The CA would enable perform processing for enhanced security, para 43.
Madigan, Kent and Stahlin do not specifically mention about, transmitting to the CA, the vehicle capabilities, the mobile device capabilities. Official Notice is taken that transmitting such information to the CA is which is well-known in the art. 
Brown et al., 20130166907, filed December 23, 2011, discloses 
 

    PNG
    media_image1.png
    566
    624
    media_image1.png
    Greyscale
 [0019] When requesting its process certificate from the certificate authority service, the process running on the first device may seek to have one or more of its capabilities on the first device certified by the certificate authority service so that it can present a certificate to the second device as proof of its capabilities on the first device. In one example, the process may send a request to the certificate authority service on the first device to issue a process certificate certifying that the process has specific capabilities "A", "B" and "C" on the first device. For example, the capability "A" could be that the process is permitted to access a camera of the first device, for example, in that it is permitted to send commands to a driver of the camera; the capability "B" could be that the process is permitted to access a calendar of the first device, for example, in that it is permitted read-only access to a file or database where calendar data are stored; and the capability "C" could be that the process is permitted to modify the calendar of the first device, for example, in that it is permitted to modify settings of the calendar application or permitted read-write access to a file or database where calendar data are stored. The certificate authority service may verify that the process does indeed possess the purported capabilities A, B and C on the first device. For example, the certificate authority service may query one or more ACLs or determine an account under which the process is running This may be part of the security of the operating system of the first device, which may require a way to verify locally that a process has a particular capability in order to enforce its local security model. Once the certificate authority service has verified the purported capabilities of the process on the first device, the certificate authority service may issue to the process a process certificate that includes indications of the verified capabilities of the process on the first device. For example, the certificate authority service may encode indications of the capabilities in one or more existing or newly-defined OIDs of the process certificate. Thus, the process certificate that is issued by the certificate authority service certifies one or more capabilities of the process on the first device. The process certificate is digitally signed using the private key corresponding to the public key in the root certificate of the first device.
Chen 9397980, discloses well-known sending of the public key, mobile device specific information, and other information to the CA hosted by MNO, para 7  

Huo CN 109495498 discloses well-known sending of the public key, vehicle specific information, device (note mobile is a device) specific information, other information to the CA (claim 1, novelty).

Khan et al., 10743176 discloses well-known sending of the public key, mobile device specific information, and other information to the CA, col., 7, lines 54-60, col., 5 line 57 – col., 6, line 20, col., 21, line 65-col., 22, line 5.
Zhang et al., 20100031025, discloses well-known sending of vehicle specific information to the CA, para 34-36.
Alloche et al., 20180295518, discloses well-known sending of mobile device specific information to the CA, para 23, 24.
COLEGATE et al., 20170270509, discloses well-known sending of mobile device specific information to the CA, para 48, 49.
COLEGATE et al., 20160080944, discloses well-known sending of mobile device specific information to the CA hosted by MNO, para 7.
Bowen, 20150244707, para 14, discloses well-known sending of device specific information to the CA, para 14.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Madigan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known transmitting of information to the CA such as the device/vehicle/mobile capabilities. The CA would perform processing using the received information, etc. The CA would generate credential/certificate which would enable security with provided information for enhanced security. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496